Citation Nr: 0707225	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-29 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 50 percent for residuals 
of a right total hip replacement.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1977 to April 1980 and from February 1982 to February 
1999.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO), which assigned a 50 percent rating for the 
veteran's right total hip replacement residuals effective 
July 1, 2003 (upon re-evaluation at the veteran's request 
when the 100 percent rating following implantation was 
terminating).


FINDINGS OF FACT

The veteran underwent right total hip replacement in May 
2002; his residuals of the right total hip replacement are 
reasonably shown to be manifested by markedly severe residual 
weakness, pain, and limitation of motion; painful motion or 
weakness such as to require the use of crutches is not shown.


CONCLUSION OF LAW

A 70 percent rating is warranted for the veteran's residuals 
of a right total hip replacement.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5054 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159. 
3.326(a).  The VCAA applies to the instant claim.
Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A July 2003 letter to the veteran advised him of what type of 
evidence was needed to establish entitlement to an increased 
rating (and to submit such evidence), and of his and VA's 
responsibilities in claims development.  A June 2004 
statement of the case (SOC) advised the veteran of the 
criteria for rating hip replacement, of what the evidence 
showed, and of the basis for the denial of the claim; and a 
November 2004 supplemental SOC readjudicated the matter after 
the veteran had opportunity to respond.  The veteran is not 
prejudiced by any notice deficiency, including in timing that 
might have occurred earlier in the process.

The veteran's service medical records have been secured, as 
well as VA records.  The RO arranged for VA examinations.  He 
has not identified any pertinent evidence that is outstanding  
VA's duty to assist is met.  

Factual Background

The veteran's service medical records show he sustained a 
right hip injury in October 1994, avascular necrosis of the 
right femoral head was diagnosed, and he subsequently 
underwent decompression surgery in July 1995.

Service connection for a right hip disability, rated 10 
percent, was awarded by an October 1999 rating decision.  The 
veteran underwent right total hip replacement in May 2002.  
An August 2002 rating decision granted a temporary total 
rating for the veteran's status post right total hip 
replacement, effective May 2, 2002, and continuing through 
the end of June 2003, and assigned a 30 percent rating 
thereafter.  In June 2003 correspondence, the veteran sought 
an increased rating for his right hip disability.  He stated 
that his right hip had increased in severity.

On July 2003 VA examination, the veteran reported right hip 
pain 5/10 in severity.  He also reported he walks one-and 
one-half miles a day on his job as a custodian at the post 
office.  Physical examination revealed that he had a right 
leg limp and used a cane.  Flexion was 135 degrees, external 
rotation 45 degrees with pain, and internal rotation was 30 
degrees with moderate pain.  There was tenderness to 
palpation about the lateral aspect of the right hip.  X-rays 
showed right hip replacement; ossification in the soft 
tissues around the neck area, more prominent than on last 
examination on June 3, 2002; and satisfactory position.

VA treatment records from June 2002 to June 2004 include a 
February 2004 orthopedic outpatient record which shows the 
veteran did not have any acute complaints or hip pain.  He 
reported that aquatic therapy had helped him significantly 
with his range of motion and strengthening.  Physical 
examination revealed flexion to 185 degrees, and the right 
lower extremity was neurovascularly intact.

In the his August 2004 Form 9, the veteran asserted that he 
was entitled to an increased rating because he was in extreme 
pain and had severe weakness.  He reported he could not fully 
extend his hip, and had fallen on numerous occasions.

On November 2004 VA examination, the veteran reported 
constant pain and numbness that radiates down the outer 
aspect of his right leg.  He also reported that the pain had 
affected all of aspects of normal daily life for the last 
three to four months.  He reported constant tiredness, 
dizziness, weakness and erectile problems.  He stated he 
could walk one-fourth mile, however it was with pain.  Pain 
affected his walking, rising from a chair or bed, working at 
his job and driving his car.  He reported weekly flare-ups 
that lasted one to two hours.  Physical examination revealed 
no tenderness around the surgical scar.  The veteran walked 
with an antalgic gait, and had difficulty walking and 
standing.  Evaluation for sensation revealed decreased 
pinprick and touch in L4-L5 dermatomal distribution in the 
right thigh.  He was unable to walk briskly or to stand for 
prolonged periods of time.  Forward flexion was to 70 degrees 
and there was pain throughout the range of motion.  Extension 
was to 15 degrees with pain throughout the range of motion.  
Adduction was to 15 degrees with pain throughout the range of 
motion.  Abduction was to 30 degrees with pain throughout the 
range of motion.  External rotation was to 45 degrees and 
internal rotation was to 40 degrees with pain throughout both 
ranges of motion.  The impression was status post right total 
hip replacement without any dislodgement or changes, but 
associated with chronic hip pain.  It was noted that the 
veteran took Vicodin for pain.

Legal Criteria and Analysis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's residuals of a right total hip replacement are 
currently rated 50 percent disabling under 38 C.F.R. § 4.71a, 
Code 5054.  Under Code 5054, replacement of the hip with a 
prosthesis warrants a 100 percent rating for a one-year 
period following implantation of the prosthesis.  A 90 
percent rating is warranted if following the implantation 
there is painful motion or weakness such as to require the 
use of crutches.  A 70 percent rating is warranted if there 
is markedly severe residual weakness, pain, or limitation of 
motion following implantation of the prosthesis.  Chronic 
residuals consisting of moderately severe weakness, pain, or 
limited motion warrant a 50 percent rating.  Where 
symptomatology commensurate with less than the criteria for a 
50 percent rating is shown by the record, a 30 percent rating 
is warranted.
Normal range of motion of the hip is from 0 to 125 degrees of 
flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, 
Plate II.

At the outset, it is noteworthy that the one year 100 percent 
schedular rating provided following implanatation was no 
longer warranted in July 2003, as the implantation of the 
right hip prosthesis took place in May 2002, and a year had 
transpired.  

Furthermore, there is no indication in the record that the 
veteran has weakness or limitation of motion due to his right 
hip disability of such severity as to require the use of 
crutches.  Use of crutches was not noted in any medical 
record since July 2003.  Consequently, 90 percent schedular 
rating also is not warranted.

However, upon close review of the evidence, and with 
resolution of reasonable doubt in the veteran's favor, the 
Board concludes markedly severe residual weakness and 
limitation of motion are shown, warranting an increased, 70 
percent, rating for the right hip disability.  Significantly, 
while the November 2004 VA examiner did not specifically 
comment regarding the degree of weakness, the noted antalgic 
gait, difficulty walking, and difficulty standing may all be 
considered signs of functional impairment associated with 
substantial weakness.  Furthermore, the ranges of motion 
reported reflect about a 40 percent reduction of flexion, and 
about 2/3 reduction of abduction from what is considered 
normal.  Finally, regarding pain, it is noteworthy that the 
veteran takes (and VA apparently prescribes) vicodin, a 
narcotic medication.  

In summary, the Board finds that the criteria for a 70 
percent rating are reasonably met, and that the criteria for 
a rating in excess of 70 percent are neither met, nor 
approximated.   






ORDER

A 70 percent rating is granted for the veteran's residuals of 
a right total hip replacement, subject to the regulations 
governing payment of monetary awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


